[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                            No. 11-10267              JULY 1, 2011
                                                                       JOHN LEY
                                        Non-Argument Calendar            CLERK
                                      ________________________

                               D.C. Docket No. 1:10-cv-00424-WS-M

PRINCE HOTEL, SA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellant,

    versus

BLAKE MARINE GROUP,
ELI ZATEZALO,

llllllllllllllllllllllllllllllllllllllll                         Defendants - Appellees.

                                     ________________________

                           Appeal from the United States District Court
                              for the Southern District of Alabama
                                  ________________________

                                            (July 1, 2011)

Before EDMONDSON, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:
         Prince Hotel sued Blake Marine Group and Eli Zatezalo1 (collectively,

“Blake Marine”) for nonpayment of hotel charges incurred during relief work in

Port-au-Prince, Haiti. Prince Hotel asserted that the Alien Tort Statute (“ATS”),

28 U.S.C. § 1350, gave the district court subject-matter jurisdiction to hear the

case. After the parties filed court-ordered briefs on the issue, the district court

concluded that it lacked jurisdiction, and it dismissed the action without prejudice.

Prince Hotel appeals the dismissal, raising a number of issues. After review, we

affirm.2

         Prince Hotel reasserts that the ATS confers subject-matter jurisdiction on

the district court to hear this action. It argues that Blake Marine violated the law

of nations, which vested the federal courts with the power to hear Prince Hotel’s

claim.



         1
             Zatezalo served as Blake Marine Group’s president.
         2
           Prince Hotel first alleges that the district court erred in failing to sua sponte exercise
diversity-of-citizenship jurisdiction. Prince Hotel states that “[a]lthough [it] did not request the
District Court to exercise subject matter jurisdiction pursuant to 28 U.S.C. § 1332, the facts
presented in the complaint clearly indicated the same.” “The burden for establishing federal
subject matter jurisdiction rests with the party bringing the claim.” Sweet Pea Marine, Ltd. v.
APJ Marine, Inc., 411 F.3d 1242, 1247 (11th Cir. 2005). “[W]e have repeatedly held that ‘an
issue not raised in the district court and raised for the first time in an appeal will not be
considered by this court.’” Walker v. Jones, 10 F.3d 1569, 1572 (11th Cir. 1994) (quoting
Depree v. Thomas, 946 F.2d 784, 793 (11th Cir. 1991)). Neither Prince Hotel’s complaint nor its
brief to the district court—specifically addressing subject-matter jurisdiction—mentioned § 1332
or diversity jurisdiction. Accordingly, we decline to address the issue.

                                                  2
       We review a dismissal for lack of subject-matter jurisdiction, pursuant to

Federal Rule of Civil Procedure 12(b)(1), de novo. Estate of Amergi ex rel.

Amergi v. Palestinian Auth., 611 F.3d 1350, 1356 (11th Cir. 2010). ATS provides

that “district courts shall have original jurisdiction of any civil action by an alien

for a tort only, committed in violation of the law of nations or a treaty of the

United States.” § 1350.

      “Congress intended the ATS to furnish jurisdiction for a relatively modest

set of actions alleging violations of the law of nations.” Sosa v. Alvarez-Machain,

542 U.S. 692, 720, 124 S. Ct. 2739 (2004). “[W]e think courts should require any

claim based on the present-day law of nations to rest on a norm of international

character accepted by the civilized world and defined with a specificity

comparable to the features of the 18th-century paradigms we have recognized.”

Id. at 725. The Court recognized that the “‘limits of section 1350’s reach’ [are]

defined by ‘a handful of heinous actions—each of which violates definable,

universal and obligatory norms.’” Id. at 732 (citing and quoting Tel-Oren v.

Libyan Arab Republic, 726 F.2d 774, 781 (D.C. Cir. 1984) (Edwards, J.,

concurring)). “[W]hile every nation may have laws penalizing the tortious

conversion of the property of another person, the rule against such conduct is no

part of the ‘law of nations’ and a cause of action based on violation of the rule

                                           3
does not satisfy the jurisdictional requirements of 28 U.S.C.A. § 1350.” Cohen v.

Hartman, 634 F.2d 318, 320 (5th Cir. 1981) (per curiam).3

       Here, we cannot conclude that the ATS conferred jurisdiction upon the

district court to hear this claim. Prince Hotel does allege a

tort—misrepresentation—but it cannot demonstrate that the law of nations is in

any way implicated. While failure to honor business agreements may well violate

the laws of individual countries, commercial transgressions of this nature are

insufficient to trigger jurisdiction under a statute that exists to provide relief for a

narrow class of wrongs.4 Accordingly, we believe that the district court properly

concluded that it lacked subject-matter jurisdiction over this action.

       AFFIRMED.




       3
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
Court adopted all rulings of the former Fifth Circuit handed down prior to October 1, 1981.
       4
          Prince Hotel also briefly asserts that the district court erred in concluding that federal-
question jurisdiction did not exist under 28 U.S.C. § 1331. It believes that Blake Marine issued it
a worthless negotiable instrument—a insufficiently funded check—in violation of the U.S.-Haiti
Extradition Treaty and, therefore, federal-question jurisdiction is appropriate. It is unclear how
Blake Marine’s alleged presentation of an valueless negotiable instrument would violate a treaty
that provides for the extradition of criminals between countries. Moreover, Prince Hotel does not
explain how this would give the district court subject-matter jurisdiction. Accordingly, we agree
with the district court’s conclusion on this argument.

                                                 4